Citation Nr: 1648129	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  05-09 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating greater than 10 percent prior to November 22, 2010, and 30 percent from November 22, 2010, for a skin disability, to include keratosis, punctata of the palmar creases, tinea pedis, seborrheic dermatitis, and keratosis, xerosis.

2.  Entitlement to a rating in excess of 30 percent for hypertensive heart disease, status post placement of an implanted cardiac pacemaker, prior to July 7, 2012, and from October 1, 2012.

3.  Entitlement to a rating greater than 10 percent for hypertension.

4.  Entitlement to a rating greater than 20 percent for status-post cerebrovascular accident (CVA) with residual mild right hemiparesis, right upper extremity.

5.  Entitlement to a rating greater than 10 percent for status-post CVA with residual mild right hemiparesis, right lower extremity.  

6.  Entitlement to a compensable rating for right inguinal hernia, status-post repair.  

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to June 20, 2005.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active service from July 1963 to March 1965, from July 1963 to March 1968, and from June 1968 to October 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal from February 2004 and March 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in May 2010.

The appeal was remanded most recently in November 2013 for additional development.  As sufficient efforts were made to obtain the noted medical records and the requested medical examination and opinion evidence was obtained, the Board finds the directives have been substantially complied with, and matters 3 through 6 again are before the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board of Veterans' Appeals (Board) that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  The United States Department of Veterans Affairs (VA) disagrees with the CAVC's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the CAVC to stay the precedential effect of its decision.  On October 6, 2016, the CAVC granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As this appeal contains one claim that may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on that matter in accordance with the CAVC's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.  Specifically, issue 1 is affected.  The Board notes that in October 2016 argument, the Veteran's representative has requested that this issue be remanded for examination, arguing in essence that symptoms have worsened.  

The claim of entitlement to an increased rating claim for hypertensive heart disease, status post placement of an implanted cardiac pacemaker, as well as TDIU prior to June 20, 2005, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ)



FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's hypertension has been manifested by continuous medication but not by diastolic blood pressure predominantly over 110 or systolic blood pressure over 200.

2.  Throughout the period on appeal, status-post CVA with residual mild right hemiparesis, right upper extremity has been manifested by not more than mild incomplete paralysis in the distribution of the radial, median and ulnar nerves of the right upper extremity and in the distribution of the lower radicular group of nerves; moderate incomplete paralysis has not been shown or approximated.  

3.  Throughout the period on appeal, status-post CVA with residual mild right hemiparesis, right lower extremity has been manifested by mild incomplete paralysis affecting the distribution of the posterior tibial nerve consistent and/or external popliteal nerve; moderate incomplete paralysis has not been shown or approximated.  

4.  Throughout the period on appeal, right inguinal hernia, status-post repair has been manifested by not more than a hernia that is small, reducible or without true hernia protrusion; it is not postoperative recurrent, readily reducible and well supported by belt or truss.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for hypertension have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.104, Diagnostic Code 7101 (2015).

2.  The criteria for a rating in excess of 20 percent for status-post CVA with residual mild right hemiparesis, right upper extremity have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Codes 8008-8512 (2015).

3.  The criteria for a rating in excess of 10 percent for status-post CVA with residual mild right hemiparesis, right lower extremity have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Codes 8008-8521 (2015).

4.  The criteria for a compensable rating for right inguinal hernia, status-post repair have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7338 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

      A.  Duty to Notify

VA's duty to notify was satisfied by letters on October 2003. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  An additional letter was sent in March 2009, and the claims have been readjudicated in subsequent supplemental statements of the case (SSOC).  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

      B.  Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  The RO associated the Veteran's service and VA treatment records with the claims file.  All released or submitted private treatment records have been associated with the claims file, as have the Veteran's Social Security Administration (SSA) records.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159 (c)(4).  In this case, the Veteran was provided with VA examinations, most recently in February 2014.  The examinations were adequate because the examiner considered and addressed the Veteran's contentions, conducted thorough examinations, reviewed the claims file, and provided sufficient supporting rationales for the opinions where necessary.

Based on the foregoing, the Board finds the examination reports to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's increased rating claims decided herein.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II.  Increased Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This practice is known as staged ratings.  Id.  When there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based upon the facts found.  Id.  

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

      A.  Hypertension

Service connection, and a 10 percent rating, has been in effect for hypertension from November 1983.  The Veteran filed the instant claim seeking an increased rating for hypertension in September 2003.  The Veteran's hypertension is currently rated under Diagnostic Code 7101.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Under Diagnostic Code 7101, a 10 percent evaluation is assigned for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  Id.  Diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more is rated 20 percent disabling.  Id.  Diastolic pressure predominantly 120 or more is rated 40 percent disabling, and diastolic pressure predominantly 130 or more is rated 60 percent disabling.  Id. 

During the period on appeal, the Veteran has testified and generally alleged that his hypertension is worse than currently rated, and has indicated that it varies, he takes medication, and his doctor monitors his readings and manages his medications.  One time, he took it at his doctors and it was very high, but he had forgotten to take his medication before the visit.  However, he has not stated at any point that his diastolic pressure is predominantly 110 or more his or systolic pressure is predominantly 200 or more.  As such, the Veteran's lay statements are of minimal probative value.

Turning to the medical evidence, a February 2003 VA treatment record reflects a blood pressure reading of 178/128, but he noted he forgot to take his medication that morning.  An October 2003 VA examination noted blood pressure reading of 160/90 twice.  His blood pressure was considered fairly well-controlled.  

VA treatment records dated from February 2003 through May 2008 note elevated blood pressure and some problems with blood pressure control in 2004, which was felt to be related to stress at work.  Blood pressure readings for 24 separate dates were recorded, and noted diastolic pressure above 110 on a few occasions in 2004.  However, the readings did not show the diastolic pressure to be predominantly 110 or more.  Readings subsequent to 2004 were all less than 110.  Hypertension has been noted to be well controlled and stable.  A treatment record in the SSA records reflects a reading of 100/60 in July 2005 as well as 151/118 in August 2005.  

An October 2005 SSA Disability Determination Transmittal reflects that the Veteran was found disabled due to the late effects of CVA and essential hypertension.  

VA examination in November 2006 reflects readings of 142/93, 144/89, and 140/98.  His pulse was 65 beats per minute.  The Veteran was still on medication for his hypertension.  VA examination in May 2008 noted blood pressure of 120/80.  

A report of VA medical examination for hypertension in February 2014 reflects three blood pressure readings.  These were recorded as 122/85, 118/78 and 124/81.  

VA, private, and SSA records all show that the Veteran's diastolic pressure has not predominantly been 110 or more and that his systolic pressure has not predominantly been 200 or more.  Records from the Veteran's private treating doctor show that he is prescribed daily medication for the treatment of hypertension, characterized as well controlled by the current treatment regimen.  These findings are all in line with the noted blood pressures in the September 2015 VA examination.  

Even if assuming arguendo there are several diastolic pressure readings of 110 or more or systolic readings of 200 or more undiscovered in the record, the vast majority of readings are predominantly less.  Based on the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran has diastolic blood pressure predominantly over 110 or systolic pressure predominantly over 200.  Therefore, a rating in excess of 10 percent for hypertension is not warranted in this case.

All potentially applicable diagnostic codes have been considered, and there is no basis to assign a rating in excess of 10 percent for the Veteran's hypertension.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Additionally, staged ratings were considered but are not warranted, as the Veteran has had a stable level of symptomatology throughout the period on appeal.  Any further increases in severity were not sufficient for a higher rating for the reasons discussed above.  See Hart, 21 Vet. App. 505.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable.  38 C.F.R. § 4.3.  Therefore, the claim is denied.

The Board has considered whether extraschedular consideration is warranted in this case.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See id. at 115.  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.  

Neither the first nor second Thun element is satisfied here.  The Veteran's service-connected hypertension is manifested by continuous medication, diastolic blood pressure predominantly below 110, and systolic blood pressure predominantly below 200.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the Schedule of Ratings for the Cardiovascular System.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  With respect to hypertension, the Rating Schedule contemplates continuous medication and various levels of diastolic and systolic blood pressure.  Id.  In summary, the schedular criteria for cardiovascular disabilities contemplate a wide variety of manifestations.

Given the variety of ways in which the rating schedule contemplates impairment due to cardiovascular disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  There is nothing exceptional or unusual about the Veteran's hypertension because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Therefore, referral for extraschedular consideration of the Veteran's hypertension is not warranted in this case.

Turning to the second element, the Veteran has not alleged, and the medical evidence does not show, that the service-connected hypertension results in frequent hospitalizations or marked interference with employment.  As such, even if the disability picture were exceptional or unusual, referral would not be warranted.

      
B.  Status-post CVA with residual mild right hemiparesis right upper and lower extremities

The Veteran filed a claim for service connection for status-post CVA with residual mild right hemiparesis of the right upper and lower extremities in September 2003.  Service connection for these conditions, secondary to service-connected hypertension, was granted in the February 2004 rating decision on appeal.  

The Veteran's right upper extremity is currently rated under Diagnostic Codes 8008-8512, while the right lower extremity is rated 10 percent disabling under Diagnostic Codes 8008-8521.  38 C.F.R. § 4.124a, Diagnostic Codes 8008, 8512, 8521.  Under Diagnostic Code 8008, thrombosis of brain vessels is to be assigned a 100 percent rating for the first six months following the incident.  Thereafter, it is to be rated based on its residuals, with a minimum 10 percent rating to be assigned.  

The terms "major" and "minor" are used in the rating criteria to refer to the dominant or nondominant upper extremity.  38 C.F.R. § 4.69 (2015).  The Veteran self-reports as right-handed.  Therefore, his right upper extremity is evaluated as major extremity.

Under Diagnostic Code 8512, a 20 percent evaluation is warranted for mild incomplete paralysis of the major upper extremity of the lower radicular group.  A 40 percent evaluation is warranted for the major upper extremity when there is moderate incomplete paralysis of the radicular group.  A 50 percent evaluation is warranted for severe incomplete paralysis.  A 70 percent evaluation is warranted for complete paralysis of the lower radicular group major upper extremity, with all intrinsic muscles of the hand, and some or all of flexors of wrist and fingers, paralyzed (substantial loss of use of hand).  Id.  

The Veteran's right lower extremity residuals are rated under 38 C.F.R. § 4.124a, DC 8521, which pertains to the external popliteal nerve (common peroneal). 

Under DC 8521, an 40 percent rating will be assigned where there is complete paralysis of the nerve, with foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  A 30 percent rating is warranted where there is severe incomplete paralysis of the nerve.  A 20 percent rating is warranted for moderately severe incomplete paralysis.  A 10 percent rating is warranted for mild incomplete paralysis.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015). 

In rating disability involving injury to the peripheral nerves and their residuals, attention is to be given to the site and character of injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2015).  

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 (2015).  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 (2015). 

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

The record reflects that the Veteran's CVA occurred in March 2001.  VA examination in October 2003 indicates that he was out shopping and felt unwell, then went to an emergency room (ER), was sent home and told to take his blood pressure medication, then went to another ER because it got worse.  He had weakness in the right side of his face involving eye closure and the movement of his mouth, as well as blurry vision.  Since that time he has noticed on occasions he has biting of right side of his cheek, and he finds swallowing somewhat difficult particularly clear liquids.  Occasionally, he has slight tingling in the right hand and he feels the grip is decreased in the right hand.  Occasionally, he has difficulty with his balance and walking.  

Examination showed that the Veteran took Plavix as well as other medications for his blood pressure.  Neurologic examination revealed him to be a very pleasant congenial presence, very cooperative and appropriate.  Gait testing revealed mild right-sided disruption on toe walking.  The Romberg was negative.  Strength, tone, and muscle bulk were otherwise normal.  There was mild atrophy of the intrinsic muscles of the left hand.  The ulnar nerve was tied at the elbow and there was decreased sensation in the distribution of the ulnar nerve.  The cranial nerves II-XII were normal.  Reflexes were symmetric and normal and no pathologic signs were found.  The examiner concluded that the CVA occurred in the March 2001 due to an episode of hypertension.

At his 2010 hearing before the undersigned, the Veteran stated he experiences weakness in the right arm and right leg.  He has trouble reaching up and back with the arm.  He has special shoes that help his walking, but he does shuffle and sometimes stagger and limp, for instance, when he is walking a mile.  

VA nerves examination was conducted in February 2014.  There was moderate pain in the right upper and lower extremities.  There was no paresthesia or dysthesia in the right upper or lower extremity, but there was mild numbness in both the right upper or lower extremity.  

Motor testing indicated decreased strength of the right upper extremity (strength 4/5, active strength against some resistance) for pinch and grip movements of the right hand, flexion and extension of the right wrist, and extension of the right elbow, with normal strength (5/5) for right elbow flexion.  Physical examination presented no evidence of muscle atrophy.  Sensory testing of the right upper extremity showed decreased sensation to light touch to the right hand and fingers, with normal sensation to the inner and outer forearm and to the shoulder areas.  The examiner assessed this symptomatology as a mild incomplete paralysis in the distribution of the radial, median and ulnar nerves of the right upper extremity and in the distribution of the lower radicular group of nerves.  

Motor testing indicated normal strength of the right lower extremity (strength 5/5) for extension of the knee and for plantar flexion and dorsiflexion of the ankle.  Physical examination presented no evidence of muscle atrophy, and sensory testing indicated that sensation to light touch was decreased at the level of the right foot and toes but intact from the lower leg and ankle up to the upper anterior thigh.  The examiner noted that the Veteran walked with a hemiparetic gait.  Also noted was mild incomplete paralysis of the posterior tibial nerve on the right.

VA and private treatment records show the Veteran had a CVA in 2001 with residual right hemiparesis of the right side of the face but no speech involvement or other deficits.  

With regard to the Veteran's right upper extremity, the criteria for a rating in excess of 20 percent are not met or approximated because the Veteran's incomplete paralysis is not moderate.  See Diagnostic Code 8512.  It has been described as mild by the most recent examiner, and the treatment records and examination reports fail to show any characterization of his current manifestations as more than mild.  Moreover, there are none of the criteria of complete paralysis present.  The Board notes that it considered Diagnostic Code 8513 for all radicular groups, but this does not provide for a higher rating as, again, moderate paralysis is required for an increased rating.  Neither VA nor private treatment records suggest that the condition is worse than reflected in these VA examination reports; a higher the degree of decreased sensation or decreased motor function experienced due to hemiparesis is not shown.

As to the right lower extremity, the criteria for a rating in excess of 10 percent are not met or approximated because the Veteran's incomplete paralysis is also not moderate.  It also has been described as mild by the most recent examiner, and the treatment records and examination reports fail to show any characterization of his current manifestations as more than mild.  Moreover, there are none of the criteria of complete paralysis present.  The Board notes that it considered Diagnostic Code 8524 for internal popliteal nerve, but this does not provide for a higher rating as, again, moderate paralysis is required for an increased rating.  Neither VA nor private treatment records suggest that the condition is worse than reflected in these VA examination reports; a higher the degree of decreased sensation or decreased motor function experienced due to hemiparesis is not shown.

Reviewing the evidence, the Board finds that the overall disability picture for neither the status-post CVA with residual mild right hemiparesis, right upper extremity nor the status-post CVA with residual mild right hemiparesis, right lower extremity, more closely approximate a the criteria for an increased rating under the pertinent diagnostic codes.  38 C.F.R. § 4.7 (2015).  The preponderance of the evidence is against the claims so the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The Veteran's symptoms from these two disabilities have not met the criteria for a higher rating at any time since the effective date of his award, so the Board may not stage his rating.  Fenderson, 12 Vet. App. at 125-26. 

Also, there is no evidence of exceptional or unusual circumstances to warrant referring either of these two claims for extraschedular consideration.  38 C.F.R. § 3.321 (b)(1) (2015).  

The manifestations of the Veteran's right upper extremity and the right lower extremity are moderate pain, tingling, numbness, decreased sensory perception in hands and toes, slightly decreased strength, and functional impairment.  These symptoms are contemplated by the schedular criteria for paralysis of the lower radicular group as well as the external popliteal nerve, and the peripheral nerves in general.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected peripheral neuropathy of the upper extremities, such that he is adequately compensated for "considerable loss of working time ...proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2015).  See 38 C.F.R. § 4.1 (2015).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order.

      C.  Right inguinal hernia, status-post repair

The Veteran's status post right inguinal hernia repair is currently evaluated as noncompensable pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7338 (2015).  Service connection and a noncompensable rating have been in effect since 1983, and the claim for increased rating was received in September 2003.  Under Diagnostic Code 7338, a noncompensable evaluation is assigned for an inguinal hernia that is not operated, but remediable or that is small, reducible, or without the hernia protrusion.  A 10 percent evaluation is assigned for a post-operative recurrent inguinal hernia that is readily reducible and well supported by truss or belt.  A 30 percent evaluation is assigned for an inguinal hernia that is small, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible.  A 60 percent evaluation, the highest scheduler rating available, is assigned for a large, postoperative recurrent inguinal hernia that is not well supported under ordinary conditions, and not readily reducible, when considered inoperable.  38 C.F.R. § 4.114, Diagnostic Code 7338 (2015).

The Veteran underwent VA examination for hernia in October 2003.  At that time, he reported a repair of right inguinal hernia once in service and in 1983 after a recurrence.  He reported no problems since with the hernia.  Physical examination revealed no recurrence of hernia at all.  The Veteran needed no belt or truss.  

The Veteran underwent VA examination for hernia in May 2008.  At that time, he reported a repair of right inguinal hernia once in service and in 1983 after a recurrence.  He reported he occasionally had pain in that area if he did something strenuous.  Physical exam noted there was no recurrence of the hernia.  

At his May 2010 hearing before the undersigned, he reported no real problems at present with the hernia, but it does bother him a little bit if he attempts to move something heavy like a dresser.  

Treatment records do not reflect current treatment for inguinal hernia.  

VA examination in February 2014 reflects the Veteran's report that a right inguinal hernia was surgically repaired in approximately 1964 during active duty service, and that there was a recurrence of this hernia around 1980 followed by a second surgical repair.  The Veteran reported no recurrence of inguinal hernia since 1980, and physical examination found no evidence of a current inguinal hernia.  No true hernia was detected.  

Here, the Board finds that the preponderance of the evidence is against the assignment of a compensable evaluation under Diagnostic Code 7338 during the appeal period.  As noted above, 10 percent evaluation under Diagnostic Code 7338 requires a post-operative recurrent inguinal hernia that is readily reducible and well supported by truss or belt.  Evidence of record reflects no recurrence of the Veteran's inguinal hernia.  There is no indication that the Veteran's current status post hernia repair is manifested by protrusion of any kind or necessitated use of a truss or belt.  Therefore, the Veteran is not entitled to the assignment of a compensable evaluation under Diagnostic Code 7338 for any period of time covered by the appeal.

The Board also notes that evidence of record is silent for compensable findings related to the Veteran's inguinal scar.  While a scar was noted during the 2014 examination, the examiner reported that there were no scars that were painful and/or unstable, or with a total area of all related scars greater than 39 square cm (6 square inches).  

Here, there is no evidence of exceptional or unusual circumstances to warrant referring either of these two claims for extraschedular consideration.  38 C.F.R. § 3.321 (b)(1) (2015).  Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the assigned rating inadequate.  The Veteran's service-connected status post inguinal hernia repair is evaluated pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7338, the criteria of which is found by the Board to specifically contemplate the level of impairment caused by the disability.  During the appeal period, evidence of record shows that the Veteran's hernia has been manifested by only minimal complaints to include pain when moving large objects.  

When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the assigned disability rating for his hernia.  Increased ratings are provided for by the regulations for certain manifestations of hernia, but the medical evidence demonstrates that those manifestations are not present.  The Board has considered the statements from the Veteran complaints of pain.  However, the Board finds that the criteria for the noncompensable evaluation assigned reasonably describe the Veteran's disability level and symptomatology throughout the pendency of this appeal.  










	(CONTINUED ON NEXT PAGE)



Consequently, the Board concludes that the schedular evaluations are adequate and that referral of the Veteran's case for extraschedular consideration is not required.  


ORDER

A rating greater than 10 percent for hypertension is denied.

A rating greater than 20 percent for status-post cerebrovascular accident with residual mild right hemiparesis, right upper extremity is denied.

A rating greater than 10 percent for status-post cerebrovascular accident with residual mild right hemiparesis, right lower extremity is denied.  

A compensable rating for right inguinal hernia, status-post repair is denied.  


REMAND

The Veteran maintains that he suffers from fatigue, dizziness, exhaustion, and shortness of breath from his service-connected hypertensive heart disease, status post placement of an implanted cardiac pacemaker.

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 ( 1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R.§ 3.159 (c)(4) (2015).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  The Board remands to ensure there is an adequate examination on which to rate the disability.

The Board finds that the July 2014 VA examination report is inadequate for purposes of rating the heart disability because the data related to METs testing is not complete.  38 C.F.R. §§ 4.2, 4.100 (2015); Barr, 21 Vet. App. at 311.  One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  38 C.F.R. § 4.104, Note 2 (2015).  

The VA examiner noted that the Veteran had a pacemaker put implanted in 2012.  Left ventricular ejection fraction was noted as over 65 percent.  In an interview-based METs, the Veteran estimated his METs at between 1 and 3.  The examiner did not accept this METs level and opined that it was due to multiple factors other than heart disease, to include knee arthritis.  However, the examiner later stated that the Veteran's heart disease would preclude any type of work other than a desk job.  Nonetheless, the examiner stated that the Veteran's ejection fraction would be a better indicator of heart status.  It was noted that he had diffuse nonobstructive coronary artery disease and a normal ejection fraction.  

Under 38 C.F.R. § 4.100, METs testing is required in all cases except when there is a medical contraindication; when the left ventricular ejection fraction (LVEF) has been measured and is 50 percent or less; when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within one year; or when a 100 percent rating can be assigned on another basis.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

The record further reflects that the Veteran underwent pacemaker implant in July 2012.  Other than the time period from July 7, 2012, to from October 1, 2012, during which time he was temporarily rated 100 percent, the Veteran's service-connected heart disease has been rated 30 percent disabling under the provisions of Diagnostic Code 7007 for hypertensive heart disease.  A 30 percent evaluation is warranted for workload of greater than 5 METs but not greater than 7 METs resulting in fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  The maximum schedular rating of 100 percent is warranted for chronic congestive heart failure; or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of less than 30 percent.

If an examination report does not contain sufficient detail to rate a certain disability, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2.  Accordingly, the Board finds that the February 2014 VA examination report is inadequate for purposes of rating the heart disability on appeal.  Therefore, a new VA examination is required to help ascertain the extent of the service-connected hypertensive heart disease, status post placement of an implanted cardiac pacemaker, during the relevant period on appeal.  The examiner should provide, if possible, an estimate of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope.

The claim for TDIU, remanded by the Board in October 2010 and November 2013, was actually granted in an October 2012 rating decision, effective from June 20, 2005.  The effective date was noted as the date he reported that he stopped working, consistent with his SSA application.  However, as this claim was considered raised as part of the increased rating claims and initial rating claims submitted in September 2003, the period prior to June 20, 2005, remains in appellate status.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the AOJ should on remand issue an SSOC as to the issue of TDIU prior to June 20, 2005.  


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any outstanding VA treatment records for hypertensive heart disease, status post placement of an implanted cardiac pacemaker.  All obtained records should be associated with the evidentiary record.

2.  After the above development has been completed, and after any records obtained have been associated with the evidentiary record, Schedule the appropriate VA examination to help ascertain the current extent of the service-connected hypertensive heart disease, status post placement of an implanted cardiac pacemaker.  The relevant documents in the claims folder should be made available for review in connection with this examination.  All indicated tests and studies should be performed.  The examiner is requested to provide diagnostic METs scores.  If these tests cannot or should not be undertaken, the examiner should provide an explanation for such finding, as well as an estimation of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope.  It is insufficient for the examiner to only note that the Veteran does not experience symptoms with any level of physical activity as a reason for not providing METs scores.

The underlying reasons for any opinions expressed must be included in the report.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Thereafter, readjudicate the issues remaining on appeal, to include TDIU prior to June 20, 2005.  If the any determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


